MCDONALD, J., with whom BERDON, J.,
joins, dissenting. I would hold that the trial court abused its discretion in denying the defendant the opportunity to cross-examine Darline about her concerns that one or more family members may have sexually abused her then nine year old niece, M. On direct examination, Darline testified that she had suspected that M had been sexually abused and questioned her. Darline testified that, at that time, M accused “Rick,” the defendant, of sexual abuse. Darline also testified that when she learned that M had been sexually abused, she wanted to find out the identity of the abuser because “if it was somebody in the family, I wanted to know to protect her.”
There was sufficient evidence of familial sexual abuse in the record to allow the defendant to pursue a line of questioning challenging Darline’s credibility and to *267inquire about any influence that family involvement may have had upon Darline’s questioning of M. The record reflects that M had accused three family members of sexual assault or sexual advances. The state’s attorney disclosed to the defendant during the trial that M recently had accused two cousins of sexual assault. M had accused her adult cousin, who, indeed, shares the same nickname as the defendant, Rick, and her cousin Rick later admitted to abusing M sexually. At one time, M had indicated to the state’s attorney that her cousin “Rick” had sexually abused her immediately before telling Darline about the alleged abuse by “Rick,” the defendant. M also accused a teenage cousin, Darline’s son, of sexually assaulting her. Finally, on the day Darline testified, the state’s attorney disclosed evidence1 that Darline’s husband, Romeo, had made sexual advances to M sometime before Darline’s questioning of M. The jury, however, never learned of M’s allegation concerning Romeo’s sexual advances or of any of M’s allegations of other familial sexual abuse.
Contrary to the characterizations of the trial court, the defendant was not claiming third party culpability; rather, the defendant argued that, regardless of who abused M, Darline was concerned with protecting her family and may have been motivated to attempt to guide M’s identification to avoid an accusation of one or more family members.
I would conclude that the trial court unduly restricted the defendant’s cross-examination of Darline. Evidence concerning Darline’s knowledge of familial sexual abuse would shed light on the credibility of her testi*268mony that she was not covering up for family members when she questioned M.
“[A] criminal defendant states a violation of the Confrontation Clause by showing that he was prohibited from engaging in otherwise appropriate cross-examination designed to show a prototypical form of bias on the part of the witness, and thereby to expose to the jury the facts from which jurors . . . could appropriately draw inferences relating to the reliability of the witness.” (Internal quotation marks omitted.) State v. Sullivan, 244 Conn. 640, 674 n.11, 712 A.2d 919 (1998) (Berdon, J., dissenting), quoting Delaware v. Van Arsdall, 475 U.S. 673, 680, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986). “Cross-examination is the principal means by which the believability of a witness and the truth of his testimony are tested.” Davis v. Alaska, 415 U.S. 308, 316, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974). “The confrontation clause of the sixth amendment [to the United States constitution] requires that the defendant be accorded some irreducible minimum of cross-examination into matters affecting the reliability and credibility of the state’s witnesses.” State v. Ortiz, 198 Conn. 220, 224, 502 A.2d 400 (1985). “Cross-examination concerning motive, interest, bias or prejudice ... is a matter of right and may not be unduly restricted.” (Internal quotation marks omitted.) State v. Lee, 229 Conn. 60, 70, 640 A.2d 553 (1994). “Partiality, or any acts, relationships or motives reasonably likely to produce it, may be proved to impeach credibility.” (Internal quotation marks omitted.) State v. Santiago, 224 Conn. 325, 332, 618 A.2d 32 (1992).
During closing arguments, the state’s attorney repeatedly urged the jury to infer that M’s allegations against the defendant were credible because there was no evidence that Darline had a motive to influence M’s accusation. The state’s attorney repeatedly asked the jury why *269Darline would make something up against someone who had not been around her family for over two years. Specifically, the state’s attorney stated in reference to Darline: “What kind of bias, interest does she have against this defendant?” The state’s attorney also argued to the jury that, if the jury suspected that Darline was “covering for someone, someone in her family or something like that . . . why did we even hear about this at all? . . . You’d never [have] heard about this. Why bring this whole thing under scrutiny? So that’s another reason why Darline didn’t make this up and feed it to [M].” This argument encouraged the jury to infer that M had never accused a family member of sexual abuse.
The defendant failed to preserve properly his evidentiary claim and now seeks review under State v. Golding, 213 Conn. 233, 239-40, 567 A.2d 823 (1989), claiming that he was deprived of a fair trial. The combined effect of the evidentiary ruling and the closing arguments of the state’s attorney “so compromised the integrity of the trial as to call into question the reliability of the verdict.” State v. Watson, 251 Conn. 220, 237, 740 A.2d 832 (1999). In my view, the defendant has satisfied Golding and I would order a new trial.
Accordingly, I dissent.

 This evidence consisted of notes of M’s aunt, Lisa. These notes indicated that Darline’s ex-husband, Romeo, had made sexual advances to M while he was married to Darline.